      Case: 1:19-mj-03190-TMP Doc #: 20 Filed: 05/20/20 1 of 2. PageID #: 59




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                        )   CASE NO. 1:19MJ3190
                                                 )
                      Plaintiff,                 )   MAGISTRATE JUDGE THOMAS M.
                                                 )   PARKER
       vs.                                       )
                                                 )
CHARLES VACCARO,                                 )
                                                 )   MOTION FOR WITHDRAWL OF
                      Defendant.                 )   COUNSEL


       Now comes Alexander P. Wentworth-Ping, pursuant to Loc. R. 57.21, and hereby moves

this Court for permission to withdraw as counsel of record for Defendant Charles Vaccaro as he is

leaving Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn Emanuel”) as of May 29, 2020, and

requests that the Court no longer include the undersigned on the ECF system for this case. Attorney

Alex B. Spiro of Quinn Emanuel will continue as attorney of record for Defendant Vaccaro.

                                             Respectfully submitted,

                                             /s/ Alexander P. Wentworth-Ping
                                             Alexander P. Wentworth-Ping (NY: 5252762)
                                             Quinn Emanuel Urquhart & Sullivan, LLP
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
                                             Telephone: (212) 849-7584
                                             Email: alexwentworthping@quinnemanuel.com

                                             Attorney for Defendant Charles Vaccaro
      Case: 1:19-mj-03190-TMP Doc #: 20 Filed: 05/20/20 2 of 2. PageID #: 60



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 20, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

All other parties will be served by regular U.S. Mail. Parties may access this filing through the

Court’s system.

                                               /s/ Alexander P. Wentworth-Ping
                                               Alexander P. Wentworth-Ping

                                               Attorney for Defendant Charles Vaccaro
